Citation Nr: 0733201	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-19 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from December 1969 to April 
1971, including service in the Republic of Vietnam.  He was 
not awarded any medals indicative of combat.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

An unappealed rating decision dated in December 1989 denied 
service connection for PTSD.  The veteran applied to reopen 
the claim in June 2004.  A January 2005 decision by the RO 
found that new and material evidence had been received, 
reopened the claim and denied the reopened claim on a de novo 
basis.  

The Board notes, however, that, even if the RO determined 
that new and material evidence was presented to reopen the 
claim for service connection for PTSD, such is not binding on 
the Board, and the Board must first decide whether evidence 
has been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  
The veteran and his wife testified at a personal hearing 
before the undersigned member of the Board at the RO in March 
2007, and a transcript of this hearing is of record.  
Additional evidence, including VA treatment records dated 
from November 2006 to February 2007, which is after the 
August 2006 Supplemental Statement of the Case, was added to 
the claims file at the March 2007 hearing along with a 
written waiver of RO consideration, as provided under 
38 C.F.R. § 20.1304 (2007).  

A Board request for a Veterans Health Administration (VHA) 
medical opinion was made in May 2007, and a May 2007 opinion 
is of record.  The veteran and his representative received a 
copy of the opinion in August 2007.  



FINDINGS OF FACT

1.  The unappealed rating decision in December 1989 denied 
the veteran's claim of service connection for PTSD.  

2.  The additional evidence received since December 1989 is 
neither cumulative nor redundant of evidence previously of 
record and, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The currently demonstrated PTSD is shown as likely as not 
to be due a documented stressor, which the veteran was 
experienced during his period of active service, including 
while serving in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Because the action taken 
hereinbelow is fully favorable to the veteran, further 
discussion of VCAA is not required.  


New and Material Evidence

Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  


Analysis

The RO denied the veteran's claim of service connection for 
PTSD in an unappealed rating decision in December 1989 
because a diagnosis of PTSD had not been supported by a 
verified service stressor.  

The evidence received since December 1989 includes statements 
from fellow soldiers corroborating the rocket attack on a 
dispensary that the veteran had just left as the veteran's 
service stressor and a May 2007 VHA expert medical opinion 
that the veteran had PTSD as a result of a confirmed service 
stressor.   

This evidence is certainly new, as it was not of record at 
the time of the December 1989 RO decision.  The new evidence 
is also material in that it bears directly and substantially 
upon the specific matter under consideration, whether the 
veteran has PTSD that is causally related to service.  

Consequently, the Board finds that the evidence submitted 
since the December 1989 RO decision raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156.  Accordingly, new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.  


Service Connection 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an in-service stressor.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that the veteran engaged in combat with 
the enemy, and the claimed stressor(s) is (are) related to 
combat, the veteran's lay testimony regarding his reported 
stressors must be accepted as conclusive evidence as to the 
actual occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  


Analysis

As noted, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  

The Board finds that there is on file medical nexus evidence 
that is both for and against the claim.  

The evidence against the claim consists of May 2005 and July 
2006 VA examination reports in which PTSD was not diagnosed 
because it was concluded that PTSD test results indicated 
that the veteran was exaggerating his symptomatology.  

The evidence in favor of the claim consists of multiple 
diagnoses since June 1989 of PTSD and a May 2007 VHA medical 
expert opinion, which concluded after reviewing the claims 
files that the veteran had PTSD as a result of a confirmed 
service stressor.  

According to the VHA opinion, documentation on file, 
including an Officer's Log and a Casualty Log, indicates that 
an incident occurred on November 30, 1970 in Chu Lai in which 
an enemy rocket attack caused significant loss of life to 
members of the veteran's 14th Combat Aviation Battalion.  

The file includes a photograph of the damaged dispensary and 
witness statements from soldiers who were at or near the 
dispensary that the veteran was present when the dispensary 
was hit.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence to be in relative equipoise is showing that as 
likely as not the veteran had a diagnosis of PTSD that was 
supported by a stressor event that was independently 
documented.  

By extending the benefit of the doubt to the veteran, service 
connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


